The evidence for the state tended to prove that defendant had in his possession a part of a still; that it was a can used for the boiler; that it was filled with mash ready to be distilled; that it had been used and refilled; that there was whisky in defendant's possession at the time of the kind and character usually made from the kind of mash in the can. The indictment charged both manufacturing whisky and possessing a still. Responding to the charges the evidence offered was relevant and was sufficient upon which the jury was warranted in finding a judgment of guilty.
There is no error in the record, and the judgment is affirmed.
Affirmed.